 
Exhibit 10.1
 
 
[fareastenergy.jpg]
 
October 6, 2009
 
Arrow Energy International Pte Ltd
International Operations HQ
152 Beach Road, #19-05 The Gateway East
Singapore (189721)
Fax: +65-6294-6904
Attention: Nick Davies, Chief Executive Officer
 
Arrow Energy International Pte Ltd
Suite 15D
Sunbetter Golden Diamond
Jia 52 South Road of East 3rd
Chaoyang District, Beijing, 100022
People's Republic of China
Attention: Dave Mathew, Executive Director
 
Re:
Extension of Farm-In Deadline under the Farmout Agreement dated March 13, 2009
between Arrow Energy International Pte Ltd and Far East Energy (Bermuda), Ltd.

 
Gentlemen:
 
As previously discussed, it is apparent to both parties that there is a need to
extend the Farm-In Deadline in the subject agreement.  To document this agreed
extension, in accordance with Sections 1.23, 13.3 and 13.6 of the Farmout
Agreement, the reference to "October 15, 2009" in Section 1.23 is hereby changed
with "November 20, 2009".  Except as specifically stated herein, the Farmout
Agreement will continue to be in full force and effect and all other terms and
conditions of the Farmout Agreement will continue to apply.
 
In addition, notwithstanding the extension of the Farm-In Deadline, we have
agreed that interest will begin to accrue on October 16, 2009 under the
Exchangeable Note of US$10,000,000 principal amount we originally issued to you
on March 13, 2009, and will not be further deferred.  Accordingly, in accordance
with Section 9(e) of the Exchangeable Note, (a) the reference to "the Farm-In
Deadline" in Section 4.1 is hereby deleted and replaced with "October 16, 2009"
and (b) Section 5.1 is hereby amended by adding the words "and any accrued
interest" after the words "the entire Principal Amount of this Exchangeable
Note" and before the words "shall immediately".  Except as specifically stated
herein, the Exchangeable Note will continue to be in full force and effect and
all other terms and conditions of the Exchangeable Note will continue to apply.


Please indicate your acknowledgement and agreement with this amendment by
countersigning this letter on the following page.



 
Yours truly,
     
FAR EAST ENERGY (BERMUDA), LTD.
         
/s/ Michael R. McElwrath
 
Name:
Michael R. McElwrath
 
Title:
Chairman

 
 
 

--------------------------------------------------------------------------------

 
Arrow Energy International Pte Ltd
October 6, 2009
Page 2
 
 
ACKNOWLEDGED AND AGREED:
       
ARROW ENERGY INTERNATIONAL PTE LTD
         
/s/ Nick Davies
 
Name:
Nick Davies
 
Title:
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 